Luke, J.
The Civil Code (1910), § 6167, provides that “ within 10 days after, the bill of exceptions is signed and certified, the party plaintiff: therein shall serve a copy thereof upon the opposite party or his attorney, and if there be several parties with different attorneys, upon éach, with a return of such service (or acknowledgment of service) endorsed upon or annexed to such bill of exceptions; and they alone are parties defendant in the Supreme Court who are thus served.” In the ease here for review the bill of exceptions was certified on January 3, 1923, and service was entered thereon as follows: “ Served the defendant, S. W. Haire, in person with a copy of the within. This the 9th day of February, 1923, A. J. Denson, Deputy-Sheriff.” It affirmatively appearing that the bill of exceptions was not served within the time provided by law, the writ of error must be and is dismissed.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.